PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Krishna et al.
Application No. 16/985,362
Filing Date: August 5, 2020
Attorney Docket No. 1590052.192US2
For: WATCHDOG CIRCUIT SYSTEMS
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed September 10, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of IN Application No. 202041011498 retrieved on September 14, 2021.  

Since the correspondence address given in the present petition differs from the address of record, a courtesy copy of this decision is being mailed to the address given on the petition. If appropriate, a change of address should be filed in accordance with MPEP 601.03. Thereafter, the Office will mail all future correspondence solely to the address of record, unless otherwise instructed by the applicant. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at 
(571) 272-2800. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc: 	Gabrielle Gelozin
	LOCKE LORD LLP
	One Canterbury Green
	201 Broad Street
	Stamford, CT  06901